Mr. Justice Travieso
delivered the opinion of the court.
Appellant was accused of the crime of violating §77 of the Spirits and Alcoholic Beverages Act approved June 30, 1936 (Act No. 6, Spec. Sess. Laws, p. 44), consisting in that on March 21, 1940 “he carried on his person a glass container containing about four liters of cane rum, which is an intoxicating beverage of illegal manufacture, without having attached to said container Internal Revenue Stamps showing that he paid the corresponding excise taxes . . . ” Convicted and sentenced to the penalty of one month in jail by the District Court of Arecibo, the accused felt aggrieved and filed the present appeal. The appeal is based on four assignments of error, which may be considered jointly because only one question is involved in them.
• The facts of the case, briefly, are as follows:
The original complaint filed in the Municipal Court of Utuado was dismissed on April 15, 1941, because it was alleged in that court that the case had been administratively decided by the Department of Finance. On January 7, 1942, the Attorney General of Puerto Rico filed a motion before the same municipal court praying that the case be reinstated against the appellant, alleging that as a result of a-mistake of an employee of the office of Internal Revenue, the stamps corresponding to a penalty imposed in Administrative Case No. B-31411 prosecuted against Jerónimo González García, were attached to case No. B-30780 prosecuted against Sebas-tián Ruiz González, the appellant herein, the corresponding receipt having been issued in his favor; that the administrative penalty of $20 in case No: B-30780 has never been paid by appellant, but it was made to appear that it had been paid by using the receipt erroneously issued in his name; and it was on the basis of that error that the dismissal of the complaint was ordered. Appellant objected to the reinstatement of the case, alleging: (a) that the court *433was without jurisdiction over the person of thq Recused, and (b) lacked power to annnl the order of dismissal.: ■ On Fqb-ruary 3, 1942, the municipal court issued an. order, reinstating the case. h; ':¡P ■; .!
At the trial in the district court, the á<3!¿hs¿d''a:hdep:teá fhb facts alleged in the complaint as being true.t We have, therefore, to consider and decide a single" question; pJjJhWj^Pqe^ a municipal court have the power,to annul an order of dismissal of a complaint pending' bniore^ít". áhí1 w 'órfcfer that r kyíJ'Tr« !() P í' “if* rí< Í the complaint be reinstated and'the'cáse be' triedl“
As a general rule the .unconditional dismissal ,of a com- ° o!-,:, ■-> H-i ■ ‘ias 0-oo;! O'Jj o;¡ oí!i: ..juw plaint or information at the request of the district attorney, o or; C'üíí^.-oo ..oT>.*;!•'; r]»oofi?) has the legal effect of ending the .'proceeding under such n . ° y.'-'-v .n ..Rub jldamm noa&oojs era «háí complaint or information: neither one. nor, the other may. be . A , ,. «.mTvV \y»Hffoq arty reinstated m order to continue the proceedings m accordance . , 1 <*') oen q/t ,'?] ííipmxruoo “Pifg pom noqif with them. This rule is-applicable even .when the dismissal s.oi oem lusft r;.> Dsammom on Qsm ova mua is based entirety, qn¡fl¿ qrrpr(oo^i!iiS<i¡íliy},tlSidigHq|,at7 tomey. U?ÍM@ .’ ing may he .annulled ima bub&equeBt/ttermmnd.ihat the prp ' ■ - 1• U;1 !‘J 1 'vi to ’;uaííj.)cí> 7 "ivVti jivíSlO iüiq di or ífMéSmfa&Ftimfámtomi termed by circumstances or .Jo's Aiijjcr orj 1ms pn a> TJOt) -JOWOl 9 if , a ____sMiUa ítepte,fí!0sM,i9ift«fro WmmtSK "HS.¥ :msí“W ?íftiy-Sie. 27 Am. Jur., Indictments and Informations, §22, pp. 600, 601; 112 L.R.A. 389, 390.
W «*fc_ taire mto' «msideratgjyy ^m^St «Mí* rule. The com ilaint was not dismissed' op the .petition, of or qb lafiPt mo*! 1 ,bo movers mpiiismif: oi?-[
*434“On April 15, 1941, Attorney Emilio E. Franco being Municipal Judge of Humaeao, the accused appeared in court and upon the case being called for trial, he introduced in evidence a certificate issued by the Treasurer of Puerto Rico which stated that the accused Sebas-tián Ruiz González had paid the administrative penalty imposed by the Treasurer. In view of that evidence the Municipal Judge of Utuado dismissed the complaint and discharged said accused Sebas-tián Ruiz González.”
What we have transcribed is enough to convince us that the dismissal of the complaint was not based on an error committed by the Treasurer or by the district attorney, but was due to the false and fraudulent allegations of the accused, knowingly made, because no one could know better than the accused himself that it was not true that he had paid the administrative penalty which had been imposed upon him, and, consequently, that he had no right to ask that the case be dismissed on said grounds. Having been based on the accused’s fraud, the order of dismissal was void ab initio and never had any legal existence; and the order of February 3, 1942, ordering the reinstatement of the case, is simply declaratory of the nullity and nonexistence of the order of dismissal. The case had not been placed, outside the jurisdiction of the lower court and the latter retained absolute control over the dismissal order, with the power to reconsider it, modify it, or annul it, motu proprio or on motion by the district attorney. 24 C. J.S. 116, §1588; People v. Carbone, 59 P.R.E. 608.
Also, appellant is not right in complaining that the trial was not held within the statutory term of 120 days (§440 Code of Criminal Procedure). The delay was caused solely and exclusively by appellant’s own fraud. And it is an elementary principle of law that a person may not be permitted to benefit from his own fraud.
The judgment appealed from must be affirmed. '
Mr. Justice De Jesús did not participate herein.